Case 0:21-cv-60498-RS Document 11-1 Entered on FLSD Docket 04/13/2021 Page 1of 3

EXHIBIT A
4nsiz02z@base 0:21-cv-60498-RS DoddtanneerWulsthé LLP mbt. ew: GandirloY DaweyaBerdmanh32021 Page 2 of 3

int mae Christopher Hahn <chahn@mauricewutscher.com>

FW: Fandino v. Cawley & Bergmann, LLC

1 message

From: Thomas Patti <tom@jibraellaw.com>

Sent: Tuesday, March 9, 2021 2:38 PM

To: Alison Emery <aemery@cnbfin.com>
Subject: Re: Fandino v. Cawley & Bergmann, LLC

Alison:
Thank you for the update. | will present this to my client and follow-up with a response shortly.

Sincerely,

Thomas J. Patti, Esq.

 

Law Offices of Jibrael S. Hindi, PLLC
110 S.E. 6TH Street, Suite 1700 | Fort Lauderdale, FL 33301
Office: (954) 628-5793 | Direct: (561) 542-8550 | Fax: (954) 507-9974

On Tue, Mar 9, 2021 at 1:29 PM <aemery@cnbfin.com> wrote:

Thomas, at this time | hav ‘o settle this matter. Terms of
settlement would be

From: Thomas Patti <tom@jibraellaw.com>

Sent: Tuesday, March 9, 2021 9:47 AM

To: Alison Emery <aemery@cnbfin.com>
Subject: Re: Fandino v. Cawley & Bergmann, LLC
4nsiz02zbase 0:21-cv-60498-RS DodtanneeWulsthé LLP met. ew: GandirloY DaweyaBerdmanh3/021 Page 3 of 3

Alison:

I'm being pressured to push this case. Please advise of Defendant's response to Plaintiffs settlement demand.

Note, | conducted the pre-trial conference today in this case and informed the court that this case was removed. Should your client
reject Plaintiff's settlement demand, Plaintiffs future demand will incorporate, among others, the time expended today.

Sincerely,

Thomas J. Patti, Esq.

 

Law Offices of Jibrael S. Hindi, PLLC
110 S.E. 6TH Street, Suite 1700 | Fort Lauderdale, FL 33301
Office: (954) 628-5793 | Direct: (561) 542-8550 | Fax: (954) 507-9974

On Mon, Mar 8, 2021 at 12:25 PM Thomas Patti <tom@jibraellaw.com> wrote:
Alison:

Thank you for the update. Please advise of Defendant's response to Plaintiffs settlement demand.

Sincerely,

Thomas J. Patti, Esq.

 

Law Offices of Jibrael S. Hindi, PLLC
110 S.E. 6TH Street, Suite 1700 | Fort Lauderdale, FL 33301
Office: (954) 628-5793 | Direct: (561) 542-8550 | Fax: (954) 507-9974

On Mon, Mar 8, 2021 at 10:50 AM Alison Emery <aemery@cnbfin.com> wrote:
Thomas, we will do agree to a consent remand based on the allegations as pled in the initial Complaint.
Sent from my iPhone

On Mar 5, 2021, at 3:34 PM, Thomas Patti <tom@jibraellaw.com> wrote:

Yes. I'll call you from my office.
